240 Ga. 678 (1978)
242 S.E.2d 158
GOODRUM
v.
THE STATE.
33179.
Supreme Court of Georgia.
Submitted January 13, 1978.
Decided February 7, 1978.
Billy Spruell, for appellant.
Lewis R. Slaton, District Attorney, Thomas W. Thrash, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Assistant Attorney General, for appellee.
NICHOLS, Chief Justice.
The defendant was tried and convicted for murder and given a life sentence. His motion for new trial was overruled and he appeals to this court.
1. The first enumeration of error complains of the overruling of general grounds of the motion for new trial. We have reviewed the transcript in this case and find the evidence sufficient to support the verdict. During his testimony the defendant admitted the shooting but contended that the victim's death was an accident. The defendant's testimony created a fact issue which was *679 resolved by the jury. We find no merit in this enumeration of error.
2. The second enumeration of error contends the trial court erred in its charge on accident or misfortune. The court charged: "No person shall be convicted of a homicide which is the result of an accident ... an accident is an event which occurs independent of any intentional act or conduct on the part of the accused person. For the purposes of this proceeding you must understand that to be within the definition of the term accident there must be no intent and intent is an essential element of murder and the lesser included offense of voluntary manslaughter. So without a finding of intent, there can be no conviction in this case."
We do not find that the charge unduly restricted the defendant's defense of accident. There is no merit in this enumeration of error.
3. The third enumeration of error contends that the trial court erred in allowing the district attorney to read from the Georgia Code to the jury over defendant's objection.
In Weatherby v. State, 213 Ga. 188 (5) (97 SE2d 698) (1957), this court held: "... during his argument in a criminal case, counsel may read, either to the court or to the jury, the law he thinks applicable to his client's case; and may, at that time, orally request a charge on any principle of law involved in the case. Code (Ann. Supp.) § 24-3319 (Rule 19); Powell v. State, 65 Ga. 707 (3)." There is no merit in this enumeration of error.
Judgment affirmed. All the Justices concur.